 

2020
IN THE UNITED STATES DISTRICT CouRT = M12
FOR THE DISTRICT OF MONTANA Clerk, U $ District Court
BILLINGS DIVISION Bilings

 

UNITED STATES OF AMERICA, CR 19-143-BLG-SPW

Plaintiff,
ORDER
VS.

JONATHAN COEY BEAUMONT,
SR.,
Defendant.

 

 

Pending before the Court is the unopposed motion of the United States of
America under Fed. R. Crim. P. 48(a) for an order dismissing the indictment
without prejudice (Doc. 20). For good cause shown,

IT IS HEREBY ORDERED that the motion is GRANTED. The
indictment is DISMISSED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that trial set for Monday, March 30, 2020 is
VACATED, along with all associated deadlines.

The Clerk of Court is directed to notify counsel of the making of this Order.

“8 PH
DATED this 42° — day of March, 2020
Lacnar, CL LOL

‘SUSAN P. WATTERS
United States District Judge
